      Case 2:12-md-02323-AB Document 11339 Filed 04/21/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            No. 2:12-md-02323-AB
IN RE: NATIONAL FOOTBALL
LEAGUE PLAYERS’ CONCUSSION                  MDL No. 2323
INJURY LITIGATION
                                            Hon. Anita B. Brody

Kevin Turner and Shawn Wooden, on
behalf of themselves and others similarly
situated,

                             Plaintiffs,    Civ. Action No.: 14-cv-00029-AB

                      v.

National Football League and NFL
Properties LLC, successor-in-interest to
NFL Properties, Inc.
                             Defendants.


THIS DOCUMENT RELATES TO:
ALL ACTIONS                                 Hon. Anita B. Brody



                 THE NATIONAL FOOTBALL LEAGUE’S AND
             NFL PROPERTIES LLC’S OPPOSITION TO MOTION TO
          DISCIPLINE OR DISMISS SPECIAL MASTERS AND AUDITORS
        Case 2:12-md-02323-AB Document 11339 Filed 04/21/21 Page 2 of 4




        The National Football League and NFL Properties LLC (collectively, the “NFL Parties”)

respectfully submit this opposition to the Motion to Discipline or Dismiss Special Masters and

Auditors (the “Motion”) filed by Tim Howard of Howard & Associates.

        Mr. Howard’s motion is entirely baseless.

        Following a multi-year investigation of Mr. Howard and related parties, the Claims

Administrator issued an audit report detailing the findings of its investigation, which uncovered

widespread fraudulent practices. The Special Masters accepted the referral of that audit report

pursuant to Section 10.3 of the Settlement Agreement and the Rules Governing the Audit of

Claims. In turn, through the audit process overseen by this Court, Mr. Howard received the

opportunity to file a brief addressing the matters raised in the audit notice and provide arguments

and any evidence he wishes to the Special Masters before the Special Masters issue an audit

decision (see Audit Rule 20). Mr. Howard, however, has filed the instant motion to attack the

neutral adjudicators themselves. (See Order, ECF No. 11335; ECF No. 11324.)1

        Mr. Howard’s transparent effort to deflect attention from his documented misconduct by

attempting to discredit the neutral fact-finders and evaluators of his actions lacks any merit. Mr.

Howard’s public filings acknowledge the serious accusations of fraud levied against him, his firm,

and certain associated parties. The NFL Parties will respect the confidentiality of audit




1
    In taking this step, Mr. Howard appears to have violated the rights of certain Settlement Class Members under
    the express terms of this Court’s March 2017 Order Regarding Retention, Exchange, and Confidentiality of
    Claims Information in the NFL Concussion Settlement Program by filing papers that included Confidential
    Claims Information prohibited from disclosure without Settlement Class Member authorization. Accordingly,
    this Court swiftly sealed the Motion and ordered Mr. Howard to file a redacted version of the Motion. (Order,
    ECF No. 11326.) Whether as a result of sloppiness or obstinacy, Mr. Howard filed a second Motion to Discipline
    or Dismiss Special Masters and Auditors on April 9, 2021 that “still contained unredacted confidential Claims
    Information,” requiring this Court to again seal that motion. (Order, ECF No. 11335; ECF No. 11327.) Later
    that same day, Mr. Howard filed a supplement to his motions (ECF No. 11329) and a third Motion to Discipline
    Special Masters (ECF No. 11328), which, yet again, contained Confidential Claims Information (Order, ECF No.
    11335). For the third time, this Court sealed the motion. (Order, ECF 11335.) Finally, on April 15, 2021, Mr.
    Howard filed a fourth Motion to Discipline or Dismiss Special Masters and Auditors. (ECF No. 11337.)
       Case 2:12-md-02323-AB Document 11339 Filed 04/21/21 Page 3 of 4




proceedings to which Mr. Howard is entitled (notwithstanding his public filing of this motion),

and will not address the substantial evidence amassed to support the audit findings. The NFL

Parties, however, respectfully submit that this Court should permit the audit proceedings to

continue unimpeded, knowing that Mr. Howard and the other implicated parties are being afforded

all of their rights pursuant to Section 10.3 of the Settlement Agreement and the Rules Governing

the Audit of Claims, including the potential right to file Rule 33 Objections to a Conclusion of

Law in any resulting decision by the Special Masters should they so choose.

       As the NFL Parties and this Court have repeatedly stated, there is no place in the Settlement

Program for fraudulent conduct—whether such fraudulent conduct ultimately succeeds or not. The

Motion, in which Mr. Howard seeks to avoid the potential consequences of his actions, should be

summarily dismissed.




Dated: April 21, 2021                        Respectfully submitted,


                                             /s/ Brad S. Karp
                                             PAUL, WEISS, RIFKIND, WHARTON
                                               & GARRISON LLP
                                             Brad S. Karp
                                             Bruce Birenboim
                                             Claudia Hammerman
                                             Lynn Bayard
                                             1285 Avenue of the Americas
                                             New York, NY 10019-6064
                                             Tel: (212) 373-3000
                                             bkarp@paulweiss.com

                                             Attorneys for the National Football League and
                                             NFL Properties LLC




                                                2
        Case 2:12-md-02323-AB Document 11339 Filed 04/21/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       It is hereby certified that a true copy of the foregoing document was served electronically

via the Court’s electronic filing system on the 21st day of April, 2021, upon all counsel of record.



Dated: April 21, 2021                                        /s/ Brad S. Karp ____
                                                             Brad S. Karp
